UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7059



MAURICIO MACK GILL,

                                              Plaintiff - Appellant,

          versus


GARY WATERS, Portsmouth Sheriff,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-432-2)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mauricio Mack Gill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mauricio Mack Gill appeals the district court’s order denying

relief on his civil complaint under 28 U.S.C. § 1915A(b) (2000). We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.      See Gill v.

Waters, No. CA-03-432-2 (E.D. Va. entered June 20, 2003; filed

July 1, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2